 

Exhibit 10.1

 

AMENDMENT TO

MILLENDO THERAPEUTICS, INC.

(formerly ovascience, inc)

2012 stock INCENTIVE plan

 

Whereas, the Board of Directors (the “Board”) of Millendo Therapeutics, Inc.
(formerly OvaScience, Inc.) (the “Company”) previously approved and adopted the
2012 Stock Incentive Plan (the “Plan”);

 

Whereas, the Board has delegated authority to the Compensation Committee of the
Board (the “Committee”) to administer the Plan;

 

Whereas, the Committee has determined that it is in the best interest of the
Company to amend the Plan as set forth in this Amendment; and

 

Whereas, the Committee has the authority to amend the Plan pursuant to Section
11(d) of the Plan.

 

Now, Therefore, the Plan is hereby amended as follows:

 

1.                   Section 9(b)(2)(A) of the Plan is hereby amended to add the
following to the end thereof:

 

“Notwithstanding the foregoing, in the event of a Reorganization Event in which
outstanding Awards are not assumed pursuant to Section 9(b)(2)(A)(i), then the
vesting and exercisability of any Awards that are subject to time-based vesting
requirements will be accelerated in full to a date prior to the effective time
of such Reorganization Event (contingent upon the effectiveness of the
Reorganization Event) as the Board determines (or, if the Board does not
determine such a date, to the date that is 15 days prior to the effective time
of the Reorganization Event). If an Award becomes fully vested and exercisable
in lieu of assumption or substitution in the Reorganization Event, the Board
shall notify the impacted Participants in writing or electronically thereof, and
Awards shall terminate if not exercised (if applicable) at the effective time of
the Reorganization Event (contingent upon the effectiveness of the
Reorganization Event).”

 

2.                   All other terms and conditions of the Plan shall remain in
full force and effect.

 

3.                   Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Plan.

 

I hereby certify that the foregoing Amendment to the Plan was duly adopted by
the Compensation Committee of the Board of Directors of the Company as of June
17, 2020.

  

      /s/ Tamara Joseph   Tamara Joseph   General Counsel

 



 

 